Citation Nr: 1315597	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  11-26 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased evaluation for traumatic brain injury (TBI) with chronic daily headaches, neuralgia of the head and mild cognitive impairment, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1941 until September 1945. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Board previously considered the appeal in January 2013 and remanded the claim for additional development.  The RO/Appeals Management Center (AMC) completed all requested development, and the case has now been returned to the Board for further consideration. 

Unfortunately, after a preliminary review of the record the Board finds that another remand is necessary.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of VA outpatient treatment records uploaded to Virtual VA in response to the Board's January 2013 remand directive reflects that several private medical records were scanned into VISTA.  For example, VA records in April 2011 refer to private hospital records from March 2011, including an MRI of the brain, that were scanned into VISTA.  Similarly, VA records in July 2012, August 2012, and November 2012 indicate outside medical records were scanned to VISTA and an October 2012 VA record indicates an immunization history was scanned into VISTA.  The Board does not have access to VISTA and none of these private records have been associated with the claims file so that the Board may view them.  

Therefore, a remand is also required to obtain and associate with the claims file any records that were scanned into VISTA.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159 (2012).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should obtain and associate with the record copies of private or outside medical records that were scanned into VISTA.  

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.   

2.  The RO/AMC shall then take such additional development action as it deems proper with respect to the claim, including the conduct of any additional VA examinations.  When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



